               Case 2:19-cr-00142-RAJ Document 39 Filed 05/21/20 Page 1 of 2




 1                                                                    The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                                No. CR19-142 RAJ
11                                    Plaintiff,            ORDER VACATING TRIAL
                                                            DATE AND SETTING STATUS
12                           v.
                                                            HEARING
13 ANDREW PETER SOLOMON,
14                                    Defendant.
15
16          THIS COURT having considered the parties’ Joint Motion For an Order Addressing
17 the Continuance of the Trial Date, and the facts set forth therein, and General Order 08-20 of
18 the United States District Court for the Western District of Washington addressing measures
19 to reduce the spread and health risks from COVID-19, which is incorporated herein by
20 reference, hereby FINDS as follows:
21          1. In light of the recommendations made by the Centers for Disease Control and
22 Prevention (CDC) and Public Health for Seattle and King County regarding social distancing
23 measures required to stop the spread of this disease, as well as the lack of the type of
24 personal protective equipment necessary to ensure the health and safety of all participants, it
25 is not possible at this time to proceed with a jury trial on the currently scheduled date of
26 June 8, 2020.
27          2. Further, because of the recommendations that individuals at higher risk of
28 contracting this disease – including individuals with underlying health conditions,


     Order Vacating Trial Date and Setting Status Hearing
     United States v. Solomon, CR19-142 RAJ – 1
               Case 2:19-cr-00142-RAJ Document 39 Filed 05/21/20 Page 2 of 2




 1 individuals age 60 and older, and individuals who are pregnant – avoid large groups of
 2 people, at this time, it would be difficult, if not impossible, to get a jury pool that would
 3 represent a fair cross section of the community. Based on the recommendations, it would
 4 also be medically inadvisable to do so.
 5          3. As a result, the failure to grant a continuance of the trial date in this case would
 6 likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of
 7 justice served by continuing the trial in this case outweigh the best interest of the public and
 8 the defendant to a speedy trial.
 9          IT IS THEREFORE ORDERED that the parties’ Joint Motion (Dkt. #35) is
10 GRANTED. The trial date of June 8, 2020 is VACATED.
11          IT IS FURTHER ORDERED the parties shall participate in a status conference on
12 August 7, 2020, at 1:30 p.m. The purpose of the status conference will be discuss a date on
13 which the trial can be scheduled and take place without any potential impact on the health of
14 all participants or the community.
15          IT IS FURTHER ORDERED that the time between the date of this Order and July 31,
16 2020, the excludable time set forth in General Order 08-20, is excluded in computing the
17 time within which trial must commence because the ends of justice served by granting this
18 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
19 U.S.C. § 3161(h)(7)(A).
20
21          DATED this 21st day of May, 2020.
22
23                                                          A
24                                                          The Honorable Richard A. Jones
25                                                          United States District Judge
26
27
28


     Order Vacating Trial Date and Setting Status Hearing
     United States v. Solomon, CR19-142 RAJ – 2
